ORDER
On May 18, 2009, the Court suspended petitioner from the practice of one (1) year. In the Matter of Moore, 382 S.C. 610, 677 S.E.2d 598 (2009). On July 11, 2011, the Court suspended petitioner from the practice of law for ninety (90) days, retroactive to the May 18, 2009, suspension, and ordered he pay the costs of the disciplinary proceeding within thirty (30) days of the order. In the Matter of Moore, 393 S.C. 361, 713 S.E.2d 293 (2011).
Petitioner has filed an Amended Petition for Reinstatement. The matter was referred to the Committee on Character and Fitness which issued a Report and Recommendation recommending reinstatement on certain conditions. Neither petitioner nor the Office of Disciplinary Counsel (ODC) filed exceptions to the Report and Recommendation.
*370The Amended Petition for Reinstatement is granted upon the following conditions:
1) for the first two (2) years of his reinstatement, petitioner shall be mentored by a lawyer approved by ODC; the mentor shall file quarterly reports documenting petitioner’s progress in resuming the practice of law with the Office of Commission Counsel;
2) within six (6) months of the date of this order, petitioner shall pay $375.00 to Michael V. Howard as confirmed by the Certificate of Non-Compliance issued by the South Carolina Bar Resolution of Fee Disputes Board on October 26, 2009; and
3) within one (1) year of the date of this order, petitioner shall attend and complete the South Carolina Bar’s Legal Ethics and Practice Program and shall immediately provide proof of attendance upon completion of the program to the Office of Commission Counsel.
Petitioner is reinstated to the practice of law.
/s/Jean H. Toal, C.J.
/s/Donald W. Beatty, J.
/s/John W. Kittredge, J.
/s/Kaye G. Hearn, J.
/s/ FOR THE COURT
PLEICONES, J., not participating.